 12DECISIONSOF NATIONAL LABOR`RELATIONS BOARDsingle location, the operations of the two companies will be furtherintegrated.Their punch press, maintenance, and shipping depart-ments will be combined, and will serve both corporations.The em-ployes of both will share common locker and washroom facilities,one cafeteria, and one time clock.On the basis of the foregoing facts and on the more numerous de-tails shown in the record, it is clear that the Vulcan Tin Can Com-pany and the Vulcan Stamping and Manufacturing Company op-erate as a single integrated enterprise.The common stock owner-ship and interlocking officers and directors show that all employeesare subject to the same managerial control and that they share com-mon labor policies.The slight differences in the interests of theemployees of the two companies now occasioned by their physicalseparation will soon be eliminated by completion of the impendingmove.In these circumstances, we believe that the two companiesconstitute a single employer within the meaning of Section 9 (b),of the Act.4The fourwatchmenat the two plants do regular janitorial workand also watch the premises and punch clocks on regular rounds.The record shows that they spend more than 50 percent of their timedoing janitorial work. In accordance with well-established Boardpractice, we shall include them in the unit.5Accordingly, we find that all production and maintenance employees.ofVulcan Tin Can Company and of Vulcan Stamping and Manu-facturing Co., Inc., at their Hillside and Bellwood, Illinois, plants,respectively, including watchmen, but excluding cafeteria employees,professional employees, office clerical employees, guards, executives,and all supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]4Willzam W. Fitzhugh, Inc,88 NLRB 537;Marcal Pulp & Paper Co., Inc,65 NLRB 263.5 ,United States Gypsum Company,81 NLRB 344.FLORA CABINETCOMPANY, INC.andUNITED AUTOMOBILEWORKERSOFAMERICA,AFL, PETITIONER.CasesNos. 13-RC-1757 and13-RC--1777.April 24,1951Decision and Direction of ElectionUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relation Act, a consolidated hearing was held be-94 NLBR No 6. FLORA CABINET COMPANY, INC.13fore Ivan C. McLeod, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner, who seeks to represent all production andmaintenance employees, excluding guards and supervisors, contendsthat separate units for the radio division and the cabinet division areappropriate.The Employer argues that the units sought by thePetitioner are inappropriate, asserting that the employees in the twodivisions comprise one appropriate unit.The cabinet division is engaged in the manufacture of television andradio cabinets while the radio division is engaged in the assemblyof electronic equipment.Both divisions are located within the sameplant.'The record indicates that there is a common maintenancecrew which services both divisions; that there is a uniform wage pat-tern in effect throughout the plant; and that there are uniformworking hours, overtime policy, relief period policy, shop rules, andvacation policy, in effect for all employees.Furthermore, one account-ing department and the same employment and personnel section servesboth divisions, which together constitute the complete productionand maintenance operations of the Employer.There is no evidencethat the foreman of either division has independent authority in thehandling of labor relations.There likewise is no history of collectivebargaining fdr the employees in either division.Contrary to the contention of the Petitioner, we perceive no justi-fication for severing the employees in question into two units.Thefacts adverted to above indicate that there is a substantial communityof interest between the employees in the two divisions and that theestablishment of two departments in the Employer's plant is notfounded on differences in basic craft skills, but is based on the Em-ployer's convenience in having a separate organization for each ofi'A new building is under construction across the road from the one presently in use,and when it is completed,the radio division will be transferred there. 14DECISIONS OF NATIONALLABOR RELATIONS BOARDthe two manufacturing processes at the plant.Accordingly, in theabsence of significant differences in skills and working conditions andin view of their over-all community of interest, we shall include em-ployees of the cabinet and radio divisions in a single production andmaintenance unit.2,Although the unit found appropriate is more comprehensive thaneither of the units sought by the Petitioner, the record shows thatthe Petitioner has an adequate showing of interest in this larger unit.We shall therefore treat the petition as one requesting an alternativeproduction and maintenance unit.3We find that all production and maintenance employees in thecabinet division and radio division of the Employer at its Flora,Indiana, plant, excluding guards and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.5.The determination of representatives :The Employer contends that the petition is premature because ofcontemplated expansion in the size of the unit.When the Companycommenced operations on August 8, 1950, it had about 25 employees.and this number was gradually increased so that by January 27, 1951,there were 276 production and maintenance employees working atthe plants.By. February 1, 1951, the number had increased to 314and by the end of the month is expected to be around 345.However,when the new structure is completed and the plant is in full opera-tion,' it is expected that the total number of employees will be inthe neighborhood of 450.The record shows that the increase in thenumber of employees will be, for the most part, an expansion of classi-fications already in existence, and that the present complement ofproduction and maintenance personnel at the Irwin plant constitute,a substantial and essentially representative proportion of the expectedfull staff.5Under these circumstances, we see no reason for departingfrom our usual policy of directing an immediate election.[Text of Direction of Election omitted from publication in this,volume.]2Mutual Rough Hat Company,86 NLRB 440;A. J. Siru8 Products Corporation ofVirginia,83 NLRB 99.2Mutual Rough Hat Company,supra.Lawrence Haggerty, an officer and director of the Employer,estimates this will occurin 30 to 60 days.SWestinghouse Electric Corporation,87 NLRB 463;General Motors Corporation,82NLRB 876.Syracuse Color Press, Inc.,93 NLRB No. 116.